307 S.W.3d 31 (2009)
2009 Ark. 244
Stark LIGON, as Executive Director of the Supreme Court Committee on Professional Conduct, Petitioner,
v.
Zimmery CRUTCHER, Jr. Attorney at Law, ABN 74029, Respondent.
No. 05-1412.
Supreme Court of Arkansas.
April 30, 2009.
Petitioner's Motion for Judgment on the Pleadings and for Entry of Final Order of Disbarment.
PER CURIAM.
Stark Ligon, as Executive Director of the Arkansas Supreme Court Committee on Professional Conduct, petitions this court to impose the sanction of disbarment against attorney Zimmery Crutcher, Jr.
On February 7, 2006, pursuant to Arkansas Supreme Court Procedures Regulating Professional Conduct, section 13, we assigned Special Judge John Cole to preside over disbarment proceedings involving Zimmery Crutcher, Jr. Upon finding Mr. Crutcher committed misconduct, Judge Cole heard evidence relevant to an appropriate sanction to be imposed. Afterward, Judge Cole made findings of fact and conclusions of law, and his recommendation of a sanction, all of which he filed with the clerk of this court, along with a transcript and record of the proceedings. Upon the filing, the parties are required to file briefs as in other cases. Ark. Sup.Ct. P. Regulating Prof'l Conduct § 13(D). Under section 13, the findings of fact of the special judge are accepted by this court unless clearly erroneous.
In this appeal, Mr. Crutcher failed to file his brief, and on April 8, 2009, he notified the clerk that he would not file a brief. By choosing not to challenge the findings of fact and conclusions of law reached by Judge Cole, Mr. Crutcher acknowledges that they are correct, and, therefore, we accept them as true.
Upon careful review of Judge Cole's findings of fact and conclusions of law, and consideration of Judge Cole's recommended sanction of disbarment, we conclude that the proper sanction is disbarment. Accordingly, we grant petitioner's request for a final order disbarring Mr. Crutcher. His name is ordered removed from the registry of attorneys licensed by the State of Arkansas. He is barred and enjoined from the practice of law in this state.
Order of disbarment issued.